280 F.2d 424
SQUEEZ-A-PURSE CORPORATION, Appellant,v.Benjamin STILLER et al., Appellees.
No. 14006.
United States Court of Appeals Sixth Circuit.
May 2, 1960.

Appeal from the United States District Court for the Northern District of Ohio, Cleveland; Paul Jones, Judge.
William R. Liberman, New York City, Sanford Schnurmacher, Cleveland, Ohio, for appellant.
Albert R. Teare, Cleveland, Ohio, J. William Freeman, Akron, Ohio, for appellees.
Before MARTIN, WEICK and O'SULLIVAN, Circuit Judges.
PER CURIAM.


1
Upon consideration of the appeal,


2
It is ordered that the judgment of the District Court be affirmed on the memorandum opinion of District Judge Jones, 175 F. Supp. 667, and that this cause be remanded to that court for further proceedings not inconsistent with this order.